702 S.E.2d 300 (2010)
Alexandra CURY
v.
David F. MITCHELL.
No. 125P10.
Supreme Court of North Carolina.
October 7, 2010.
Sarah Patterson Brison, Asheville, for David Mitchell.
John M. Olesiuk, Asheville, for Alexandra Cury.
Prior report: ___ N.C.App. ___, 688 S.E.2d 825.

ORDER
Upon consideration of the conditional petition filed on the 5th of April 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 7th of October 2010."